Case 2:20-cv-11644-LJM-RSW ECF No. 18, PageID.276 Filed 10/15/20 Page 1 of 18




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MICHIGAN CUSTOM MACHINES, INC.,

          Plaintiff,

v.                                              Case No. 2:20-cv-11644
                                                Hon. Laurie J. Michelson
AIT WORLDWIDE LOGISTICS, INC. and               Mag. R. Steven Whalen
JP GRAHAM TRANSPORT, INC.,

          Defendants.

     DEFENDANT JP GRAHAM TRANSPORT, INC.’S MEMORANDUM ON
      DEFENDANT AIT WORLDWIDE LOGISTICS, INC’S MOTION TO
                 DISMISS OR TO TRANSFER VENUE




                                      Kristen M.J. Johnson, Esq.
                                      TAYLOR & ASSOCIATES,
                                      ATTORNEYS AT LAW, P.L.
                                      20 3rd Street SW, Suite 209
                                      Winter Haven, FL 33880
                                      (863) 875-6950 (tel)
                                      (863) 875-6955 (fax)
                                      kjohnson@taylorlawpl.com
                                      efiling@taylorlawpl.com
                                      lroberts@taylorlawpl.com

                                   Counsel for Defendant JP Graham
                                   Transport, Inc.
Case 2:20-cv-11644-LJM-RSW ECF No. 18, PageID.277 Filed 10/15/20 Page 2 of 18




                             I.   INTRODUCTION

      Defendant JP Graham Transport, Inc. (“JPG”), submits this brief with leave

of Court (Dkt. 17) in support of Defendant AIT Worldwide Logistics, Inc.’s

(“AIT”) Motion to Transfer Venue or to Dismiss (“Venue Motion”; Dkt. 13). 1

Plaintiff Michigan Custom Machines, Inc. (“MCM”) assented to AIT’s bill of

lading and its incorporated U.S. Domestic Terms and Conditions (“tariff”); the

Carmack Amendment governs this matter entirely; and the tariff as a whole must

be deemed applicable, causing transfer of this case to Illinois consistent with the

tariff’s venue provision.2

      JPG is a motor carrier that AIT, a carrier and/or intermediary, tasked to

deliver a machine from Michigan to South Carolina for shipper, MCM. The JPG

vehicle making the delivery was involved in an accident, and the machine suffered

some level of damage. MCM filed suit against both AIT and JPG as carriers under

the Carmack Amendment.

      Based on the venue provision in AIT’s tariff, AIT filed the Venue Motion.

JPG similarly relied on the tariff’s venue provision in asserting improper venue as

its First Affirmative Defense. (Dkt. 12). The Venue Motion, along with MCM’s


1
  JPG mostly concurs with AIT’s relief requested. JPG does not agree with the
assertion that the Carmack Amendment does not apply to AIT or to this case.
2
  The venue provision in AIT’s tariff is found on page 4-5 of the Venue Motion
and in Ex. A to the Sistler Affidavit accompanying the Venue Motion. The agreed
venue is the state or federal courts of DuPage or Cook County, Illinois.
                                        1
Case 2:20-cv-11644-LJM-RSW ECF No. 18, PageID.278 Filed 10/15/20 Page 3 of 18




Opposition to the Venue Motion (“Opposition” or “Opp.”) (Dkt. 14), and AIT’s

Reply (“Reply”) (Dkt. 16), raise three factual and legal issues addressed in this

brief: (1) MCM’s unrebutted acceptance of AIT’s tariff; (2) the applicability of the

Carmack Amendment; and (3) the inapplicability of the Carmack Amendment’s

special venue provision. AIT’s tariff and its venue provision should be enforced.

                                II.    ARGUMENT

      a.     MCM Accepted AIT’s Tariff.

      AIT submitted unrebutted evidence with its Venue Motion that establishes

MCM’s assent to the tariff. This Court may consider evidence outside of the four-

corners of the Complaint when ruling on a motion to transfer venue. See Price v.

PBG Hourly Pension Plan, 921 F.Supp.2d 764, 772 (E.D. Mich. 2013). AIT

submitted facts in the Declaration of Dan Sistler (“Sistler Declaration”) that

conclusively establish MCM’s assent to AIT’s tariff. Nothing alleged in the

Affidavit of Jason Stump, submitted with the Opposition (“Stump Affidavit”),

rebuts MCM’s assent to the tariff. AIT’s Sistler Declaration establishes:

 On May 21, 2019, two days before the subject machine shipped, AIT emailed

   AIT’s bill of lading for the subject shipment to MCM. (Sistler Dec., ¶ 7).

 The AIT bill of lading specifically incorporates AIT’s tariff in two conspicuous

   places—next to the “declared value” box and in the bottom right corner—both

   in all capital letters. (Sistler Dec. ¶ 7; AIT Bill of Lading, Ex. D).


                                           2
Case 2:20-cv-11644-LJM-RSW ECF No. 18, PageID.279 Filed 10/15/20 Page 4 of 18




 Emails from AIT to MCM repeatedly reference and incorporate AIT’s tariff

    and provide a link to the tariff. (Sistler Dec. ¶ 5, Exs. C and D).

 Between the time AIT issued its bill of lading and MCM shipped the machine,

    AIT and MCM exchanged many emails and MCM never challenged,

    disapproved, or provided counter-terms to the tariff. (Sistler Dec., ¶ 8, Ex. D).

 AIT and MCM had prior business under the tariff. (Sistler Dec., ¶ 10, Ex. F).

          In the responding Stump Affidavit, MCM offers only incorrect legal

conclusions and statements which are belied by the documentary evidence. For

instance, at ¶ 4, the Stump Affidavit states, “[a]t no point during the negotiation

and/or related communications regarding the shipment of the Machine did anyone

discuss or mention AIT’s Terms and Conditions.” This is patently false because

the AIT bill of lading incorporates the tariff (or “Terms and Conditions”) twice,

and MCM does not dispute it received the bill of lading attached to AIT’s May 21,

2019 email. Additionally, as MCM’s counsel admits in the Opposition, MCM

received many emails from AIT with AIT’s email footer directing MCM to the

tariff. That Mr. Stump’s did not read the bill of lading3 and did not scroll down to

the bottom of his emails (Opp. at 3) does not mean he was not put on notice of the

tariff.



3
  Mr. Stump admits (at ¶ 7) he did not read the tariff, which, of course, is different
from not receiving the bill of lading or the tariff, which he undisputedly did.
                                           3
Case 2:20-cv-11644-LJM-RSW ECF No. 18, PageID.280 Filed 10/15/20 Page 5 of 18




      In another similarly flawed paragraph of his affidavit, Mr. Stump states,

“[w]hen I agreed to the contract for the shipment of the Machine, I did not assent

to AIT's Terms and Conditions or its Forum-Selection Clause, and I did not

consider AIT's Terms and Conditions or its Forum-Selection Clause to be part of

the contract.” (Stump Aff., ¶ 8). This is both an incorrect legal conclusion4 and is

belied by the documentary evidence. Assent is a legal condition that can arise from

the circumstances or come in many forms (discussed below). Assent does not have

to be the proverbial spoken or written “I agree,” making Mr. Stump’s statement an

incorrect legal conclusion, not counter-evidence. Further, the statement is

contradicted by MCM’s failure to dispute the tariff,5 its failure to provide counter-

terms, and its subsequent shipment of the machine using AIT and JPG. Lastly, in

the same paragraph, Mr. Stump’s reference to the “contract for the shipment,” can

only refer to the contract for shipment AIT provided, its bill of lading inclusive of

its tariff, because no other contract exists.6 Absent a pre-shipment rebuke of the


4
   On motions such as this, the Court “need not accept as true
a legal conclusion couched as a factual allegation.” MTS Logistics, Inc. v.
Innovative Commodities Group, LLC, 442 F.Supp.3d 738, 746 (S. D. N. Y. 2020).
5
  Notwithstanding multiple opportunities to lodge a dispute at any point in the
lengthy email dialogue between MCM and AIT. (Sistler Dec. ¶ 5, Ex. C, Ex. D).
6
  It is undisputed that the bill of lading that MCM gave to the JPG driver who
transported the load was provided concurrent with the movement of the subject
machine, and not beforehand. (See Complaint, ¶ 15). A bill of lading can be a
receipt or a contract (or both). “[A bill of lading] serves as receipt, because it
describes the goods and lists their weight and quantity…But as a contract, the
usual bill contains other information as well; it names the contracting parties,
                                         4
Case 2:20-cv-11644-LJM-RSW ECF No. 18, PageID.281 Filed 10/15/20 Page 6 of 18




tariff or the tendering of counter-terms (neither of which happened), MCM cannot

separate the tariff from the “contract for the shipment,” as Mr. Stump and MCM

appear to want to do in hindsight. With it undisputed that MCM received terms,

did not object to those terms, and shipped the product using the provider of those

terms, MCM, a sophisticated shipper, cannot now seek to avoid those terms by

declaring a lack of mutual assent, and the law does not afford it such an

opportunity.

      Throughout the Opposition, MCM relies on a variety of non-transportation

cases for cherry-picked, general contract principles designed to create the illusion

that MCM had to give an unequivocal written “yes” to the tariff, which, of course,

is not the law, particularly for a sophisticated shipper in the transportation or

commerce context. The Carmack Amendment governing all interstate shipments

specifically provides that a tariff governs these transactions if held by the carrier

and available “on request of the shipper.” 49 U.S.C. § 14706 (c)(1)(B). In Ingram

Barge Company, LLC v. Bunge North America, Inc., 455 F.Supp.3d 558 (M.D.



specifies the rate or charge for transportation, and sets forth the agreement and
stipulations with respect to the limitations of the carrier's common-law liability in
the case of loss or injury to the goods and other obligations assumed by the parties
or to matters agreed upon between them.” Schneider Nat. Carriers, Inc. v. Rudolph
Exp. Co., Inc., 855 F.Supp. 270, 274 (E.D. Wisc. 1994). A comparison of the AIT
bill of lading and the MCM bill of lading demonstrates that the comprehensive
AIT bill of lading falls on the contract-side of this analysis, while the bare-bones
MCM “bill of lading” could only have been intended as a receipt.

                                         5
Case 2:20-cv-11644-LJM-RSW ECF No. 18, PageID.282 Filed 10/15/20 Page 7 of 18




Tenn. 2020), for example, the district court found that the sophisticated shipper

had indicated assent to the venue provision contained in the defendant’s

incorporated tariff because the shipper “was aware of the form of the bills of

lading for the [] shipments, [and] it—as a sophisticated entity that routinely ships

grain—should have known that it would be treated as the consignor under the

bills, regardless of the fact that it was arranging for the freight through an

intermediary.” The Ingram court further found that the shipper’s repeated use of

the intermediary and its bill of lading, without requesting changes, “is an objective

manifestation that it accepted that it would be bound in the ordinary manner of a

consignor itself.” Actions and inactions can manifest assent, and MCM’s conduct

here, which goes unrebutted, manifested its assent to AIT’s tariff.

      As to the applicability of terms incorporated from a website (like AIT’s

tariff), it has been held that contracts may “validly incorporate terms from a

website in the same manner that they may incorporate by reference terms from

paper documents” One Beacon Ins. Co. v. Crowley Marine Servs., Inc., 648 F.3d

258, 269 (5th Cir. 2011). The touchstone in such situations “is whether the party to

be bound had reasonable notice of the terms at issue.” Id. (citing Feldman v.

Google, Inc., 513 F.Supp.2d 229, 236–37 (E.D. Pa. 2007)). In Ingram, the court

held that whether the shipper had reasonable notice of the incorporated terms was

questionable only for the first shipment, but “[t]hereafter, however, the notice was


                                         6
Case 2:20-cv-11644-LJM-RSW ECF No. 18, PageID.283 Filed 10/15/20 Page 8 of 18




adequate on its face.” Ingram, 455 F.Supp.3d 558. (Emphasis supplied). Having

undisputedly worked with AIT before and having shipped on the same version of

AIT’s bill of lading, incorporating its same tariff, MCM cannot now feign

unawareness7 and disclaim knowledge of the tariff terms.

      While clear that MCM assented to AIT’s tariff, inclusive of its venue

provision, to the extent this Court determines there are factual issues related to

MCM’s assent to, or the applicability of, AIT’s tariff, it has the discretion to hold a

hearing on such disputes after permitting discovery for the limited purpose of

determining these threshold issues. See Juncker v. Czarnocki, 1:09–CV–662, 2010

WL 11537478 (W.D. Mich Feb. 9, 2010). While the applicability of the tariff’s

venue provision is a central issue of the Venue Motion, JPG and AIT’s primary

defense-in-chief is also reliant on the applicability of AIT’s tariff. AIT’s tariff

applies to JPG as a downstream motor carrier of the subject machine. See Tokio

Marine & Nichido Fire Insurance Co. Ltd. v. Flash Expedited Service, Inc., 2:12-

CV-1057, 2013 WL 4010312 (S.D. Ohio E.D. Aug. 6, 2013). JPG would request

that this Court, should it not find MCM’s assent to the tariff as a matter of

undisputed fact, permit limited discovery and conduct initial fact finding before


7
  The Opposition also argues that MCM is confused as to which tariff applies
because AIT’s website contains different tariffs with different applications. (Opp.
at 4-5). This argument fails because AIT’s bill of lading has clear language that
says (in two places) that the bill of lading is subject to the “U.S. DOMESTIC
TERMS AND CONDITIONS.” MCM’s argument is disingenuous.
                                          7
Case 2:20-cv-11644-LJM-RSW ECF No. 18, PageID.284 Filed 10/15/20 Page 9 of 18




ruling on the tariff’s applicability pre-discovery.

        b.     The Carmack Amendment Applies.

        AIT cannot override the applicability of the Carmack Amendment to this

dispute by proclaiming, without supporting sworn facts and in a reply brief, that it

acted solely as a broker in the subject transaction. The provisions of the Carmack

Amendment govern the potential liability of motor carriers for damage to a

shipper’s goods. See Codan Forsikring A/S v. ConGlobal Industries, Inc., 315

F.Supp.3d 1085 (N.D. Ill. 2018). Also, the Carmack Amendment does not attach

liability to transportation brokers who serve only in that capacity as to the subject

transaction and do not act as carriers. See J & J Logistics, LLC v. Reilly

Transportation, Inc., 09-80639-RYSKAMP/VITUNAC, 2009 WL 10668955

(S.D. Fla. Dec. 29, 2009) (“…by its terms, the Carmack Amendment governs

carriers, not brokers. 49 U.S.C. § 14706(a)…”). By its Reply, AIT prematurely

attempts to disavow the application of the Carmack Amendment to it because AIT

claims to be a broker, not a motor carrier. (Reply, II (A)(1)). AIT, who enjoys both

a motor carrier and freight forwarder authority from the Federal Motor Carrier

Safety Administration (FF-5278 and MC-209107), attempts to rely on select

provisions of the Complaint in its effort to be absolved of Carmack Amendment

liability and applicability, but those efforts fail at this early pleading stage.8


8
    JPG’s position at this early stage is that it is too early for the Court to rule
                                            8
Case 2:20-cv-11644-LJM-RSW ECF No. 18, PageID.285 Filed 10/15/20 Page 10 of 18




       A “broker” is defined as “a person, other than a motor carrier or an

 employee or agent of a motor carrier, that as a principal or agent sells, offers for

 sale, negotiates for, or holds itself out by solicitation, advertisement, or otherwise

 as selling, providing, or arranging for, transportation by motor carrier for

 compensation.” 49 U.S.C. § 13102(2). A “motor carrier,” on the other hand, is

 defined as “a person providing motor vehicle transportation for compensation.” 49

 U.S.C. § 13102(14). The distinction, then, “between a broker and a motor carrier is

 whether a party provides transportation with regard to a given shipment, or

 whether it sells, negotiates, or holds itself out as providing transportation of that

 shipment.” Essex Insurance Company v. Barrett Moving & Storage, Inc., 885 F.3d

 1292, 1300 (11th Cir. 2018). “[T]he line between ‘providing’ transportation and

 ‘selling’ transportation is a blurry one.” Id.

       As AIT correctly indicated, it is the party’s role “in the transaction at issue”

 and not how it holds itself out or how it acts in the ordinary course that is

 determinative of its classification in a given transaction. Codan, 315 F.Supp.3d at

 1091. The operative inquiry in making the distinction is “with whom did the

 shipper entrust the cargo.” Essex, 885 F.3d at 1300-02. “This is necessarily a case-

 specific analysis, and as a result, summary judgment might not be appropriate in


 definitively on AIT’s role in the transaction without hearing evidence on that issue
 and therefore the Court must not make a finding that the Carmack Amendment
 does not apply.
                                            9
Case 2:20-cv-11644-LJM-RSW ECF No. 18, PageID.286 Filed 10/15/20 Page 11 of 18




 many cases.” Id. (citing Nipponkoa Ins. Co., Ltd. v. C.H. Robinson Worldwide,

 Inc., No. 09 Civ. 2365 (PGG), 2011 WL 671747, at *5 (S.D.N.Y. Feb. 18, 2011)).

 If not appropriately determined on summary judgment, a fortiori, it is not

 appropriate on a motion to dismiss.

         In Codan (a case cited by AIT), the Court found that the shipper’s amended

 complaint which alleged that defendant, ConGlobal Industries, Inc., who claimed

 to be a broker only, moved the goods a limited distance to the ultimate carrier of

 the goods was sufficient to survive a motion to dismiss. Codon, 315 F.Supp.3d at

 1091. (“Moving the [goods] to the rail terminal would qualify as moving property

 under the Carmack Amendment. It matters not that ConGlobal is alleged to have

 only carried the cargo for a limited distance, and only intrastate.”). The

 defendant’s denial of moving the cargo was immaterial given the procedural status

 of case. Id. Here, the Complaint alleges enough for AIT to potentially be

 considered a motor carrier as to the subject transaction because it alleges that

 AIT:9

              agreed “to transport and/or arrange the transportation of the

 Machine,” (¶ 12, emphasis supplied);

              received delivery of the subject machine (¶ 13);


 9
   Nothing stated herein should be taken as JPG’s admission as to the cited
 provisions of the Complaint. JPG’s sole point is that MCM has sufficiently alleged
 a Carmack Amendment claim against AIT.
                                          10
Case 2:20-cv-11644-LJM-RSW ECF No. 18, PageID.287 Filed 10/15/20 Page 12 of 18




             was a freight forwarder or motor carrier as defined by the Carmack

 Amendment (¶ 31); and

             exhibited custody and/or control over the subject machine (¶ 32).

 Like in Codan, AIT’s denial of its potential status as a motor carrier is immaterial.

 The Carmack Amendment applies to this matter, and MCM’s claim thereunder

 against AIT should survive.

       c.     The Carmack Amendment Does Not Preempt Contractual Venue
              Provisions in Transportation Contracts Unless the Contract is for
              the Movement of Household Goods.

       MCM is effectively arguing that every venue provision in every

 transportation contract is prima facia invalid, which would be noteworthy news to

 the transportation industry as such clauses are commonplace. While the Carmack

 Amendment clearly governs this proceeding, its special venue provision does not.

 MCM’s argues that even if the venue provision of the tariff applied, it would be

 preempted by the special venue provision of the Carmack Amendment, but this

 argument is a misreading of the current law.

       The special venue provision of the Carmack Amendment is found in 49

 U.S.C § 14706(d) and would apply to this case absent MCM and AIT’s explicit

 agreement to the contrary (the tariff). The special venue provision, however, does

 not preempt or defeat the tariff because 49 U.S.C. § 14101(b) permits parties to




                                          11
Case 2:20-cv-11644-LJM-RSW ECF No. 18, PageID.288 Filed 10/15/20 Page 13 of 18




 contract around the Carmack Amendment, including the special venue provision.

 49 U.S.C. § 14101(b) provides:

       (1) In general.--A carrier providing transportation or service subject to
       jurisdiction under chapter 135 may enter into a contract with a shipper,
       other than for the movement of household goods described in section
       13102(10)(A), to provide specified services under specified rates and
       conditions. If the shipper and carrier, in writing, expressly waive any or
       all rights and remedies under this part for the transportation covered by
       the contract, the transportation provided under the contract shall not be
       subject to the waived rights and remedies and may not be subsequently
       challenged on the ground that it violates the waived rights and
       remedies. The parties may not waive the provisions governing
       registration, insurance, or safety fitness. (Emphasis supplied).

 Accordingly, where a transportation contract is not for the movement of household

 goods, a party can waive any right or remedy it would otherwise be afforded under

 the Carmack Amendment, unless such right or remedy governs registration,

 insurance, or safety fitness. The special venue provision is eligible to be, and was,

 waived when MCM assented to AIT’s tariff containing an alternative venue

 provision.

       In asserting that the special venue provision always applies, the Opposition

 relies on a series of cases which, when read carefully, align with this text. The

 Opposition first cites is Smallwood v. Allied Van Lines, Inc., 660 F.3d 1115 (9th

 Cir. 2011), which is instructive and distinguishable from this case because it is a

 case involving the movement of household goods and the Smallwood court relied

 on the express prohibition of “carriers of household goods from contracting


                                          12
Case 2:20-cv-11644-LJM-RSW ECF No. 18, PageID.289 Filed 10/15/20 Page 14 of 18




 around the statute's requirements.” Id., at 1121 (citing 49 U.S.C. § 14101(b)(1))

 (emphasis supplied). In contrast, MCM did not ship household goods, so it was

 free to, and did, contract around the special venue provision.

       Also, the Opposition refers to Stewart v. American Van Lines, 4:12CV394,

 2014 WL 243509 (E.D. Tex. Jan. 21, 2014), another household goods case.

 Stewart is therefore also inapplicable. The remaining three other cases cited by

 MCM fail to note the waiver provision of 49 U.S.C. § 14101. Those cases —

 Dabecca Nat. Foods, Inc. v. RD Trucking, LLC, No. 14 C 6100, 2015 WL

 2444505 (N.D. Ill. May 20, 2015) (relying on, but incorrectly not distinguishing

 itself from, Smallwood); Celtic Int’l, LLC v. J.B. Hunt Transp., Inc., 234

 F.Supp.3d 1034 (E.D. Cal. 2017); and Kyodo U.S.A., Inc. v. Cosco N. Am. Inc.,

 No. 01-CV-499, 2001 WL 1835158 (C.D. Cal. July 23, 2001) — are not reliant on

 the shipper being one of household goods, yet none of those cases mention 49

 U.S.C. § 14101, casting doubt on their analysis. None of those cases are binding

 on this Court.

       49 U.S.C. § 14101 no doubt allows choice of venue between commercial

 parties. For example, in Scotlynn USA Division, Inc. v. Singh, 2:15–cv–381–FtM–

 29MRM, 2016 WL 8679295 (M.D. Fla. Sept. 9, 2016), the plaintiff filed in the

 venue designated in the parties’ transportation contract and the defendant moved

 to change venue under the special venue provision. Id. at *1. The district court


                                          13
Case 2:20-cv-11644-LJM-RSW ECF No. 18, PageID.290 Filed 10/15/20 Page 15 of 18




 explicitly found that the special venue provision did not trump the forum selection

 clause in the parties’ contract. Id. at *2. The Scotlynn Court distinguished

 commercial transactions from Smallwood:

       The Court agrees that this case is distinguishable, but for the reason that
       it does not involve the transportation of household goods, and therefore
       the parties can contract around the provisions of the Carmack
       Amendment. See Smallwood v. Allied Van Lines, Inc., 660 F.3d 1115,
       1121 (9th Cir. 2011) (finding that defendant was a carrier of household
       goods and therefore prohibited from contracting around the Carmack
       Amendment). As a result, the parties are free to expressly waive the
       rights and remedies under the Carmack Amendment, including venue.
       49 U.S.C. § 14101(b).

       Scotlynn, 2016 WL 8679295 at *2 (Emphasis supplied).

       It is true that the special venue provision exists to provide shippers with a

 choice of forum convenient to them. Smallwood, 660 F.3d at 1121. 49 U.S.C. §

 14101(b) does not frustrate that purpose. Instead, 49 U.S.C. § 14101(b) gives

 sophisticated shippers the ability to bargain away choice of venue in exchange for

 e other consideration, while protecting household goods shippers (who are often

 homeowners, not business entities) from potential abuse by moving companies.

 Where a commercial shipper, however, agrees to a venue provision, the shipper is

 not having its ability to choose venue taken away, but is rather making that venue

 choice as part of a business decision written into a contract to which they assent.

 49 U.S.C. § 14101(b) is not inconsistent with, nor does it frustrate the purpose of,

 the special venue provision.


                                          14
Case 2:20-cv-11644-LJM-RSW ECF No. 18, PageID.291 Filed 10/15/20 Page 16 of 18




       AIT’s tariff formed a binding agreement with MCM when MCM was

 placed on notice and shipped the machine. AIT’s tariff contains a valid venue

 provision, and it is allowed to contain such a provision because 49 U.S.C. § 14101

 permits parties to contract around “any or all rights and remedies” afforded by the

 Carmack Amendment, including the special venue provision, so long as the

 contract is not one for household goods. AIT venue provision is valid and should

 be enforced.10

                              III.   CONCLUSION

       MCM sufficiently pled this matter as a Carmack Amendment case against

 both JPG and AIT. Although the Carmack Amendment applies, its special venue

 provision does not because this is not a case involving the transportation of

 household goods. MCM is a sophisticated shipper who had done business with

 AIT prior to the subject transaction. By its conduct, it consented to AIT’s tariff

 which contains a venue clause. That venue clause is entitled to be enforced

 because parties to a transportation contract can contract around any provision of

 the Carmack Amendment they so choose. Here, MCM agreed to litigate any issues

 with AIT in Illinois. It cannot now disclaim its knowledge of AIT’s tariffs. The



 10
    JPG supports and defers to AIT’s arguments concerning why the venue in
 Illinois is at least as convenient as our current venue in Michigan. With one party
 in Michigan (MCM), one in Illinois (AIT), and one in Pennsylvania (JPG), there is
 no venue which is practically more convenient than any other.
                                         15
Case 2:20-cv-11644-LJM-RSW ECF No. 18, PageID.292 Filed 10/15/20 Page 17 of 18




 Carmack Amendment applies. The tariffs apply. The special venue provision does

 not.

        For the forgoing reasons, JPG requests that the Court rule on the Venue

 Motion consistent with the arguments raised in this brief.

 Date: October 15, 2020                 Respectfully submitted,
                                        /s/ Kristen M.J. Johnson
                                            Kristen M.J. Johnson, Esq.
                                            TAYLOR & ASSOCIATES,
                                            ATTORNEYS AT LAW, P.L.
                                            20 3rd Street SW, Suite 209
                                            Winter Haven, FL 33880
                                            (863) 875-6950 (tel)
                                            (863) 875-6955 (fax)
                                            kjohnson@taylorlawpl.com
                                            efiling@taylorlawpl.com
                                            lroberts@taylorlawpl.com

                                        Counsel for Defendant JP Graham
                                        Transport, Inc.

                                        Adam C. Zwicker (P73672)
                                        GALLAGHER SHARP LLP
                                        211 W. Fort St., Ste. 660
                                        Detroit, MI 48226
                                        (313) 962-9160 / 9167 Fax
                                        azwicker@gallaghersharp.com

                                        Local Rule 83.20 Counsel for Defendant JP
                                        Graham

                          CERTIFICATE OF SERVICE

 This is to certify that on October 15, 2020, the forgoing document was filed with
 the Clerk of Court using the CM/ECF System. Notice will be sent to all counsel of
 record and/or parties by operation of the Court’s electronic case filing system.

                                          16
Case 2:20-cv-11644-LJM-RSW ECF No. 18, PageID.293 Filed 10/15/20 Page 18 of 18




 Parties may access this through the Court’s electronic case filing system.

                                          /s/ Kristen M.J. Johnson




                                          17
